Citation Nr: 9908463	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for healed T-3 
compression fracture of the thoracic spine, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for healed T-3 compression fracture of the 
thoracic spine and assigned a noncompensable evaluation.  
Service connection for right ankle and right knee injuries 
was denied as not well grounded.

In his Notice of Disagreement (NOD), received in March 1996, 
the veteran limited his claim to the issue noted on the title 
page.  Hence, the issues of entitlement to service connection 
for right ankle injury and a right knee injury are not 
developed for appellate review, and action by the Board is 
not appropriate.

It appears that in his August 1996 VA Form 9, the veteran has 
raised claims of service connection left hip and left knee 
disabilities secondary to his service-connection thoracic 
spine disability.  These matters are referred to the RO for 
appropriate action.  


REMAND

The veteran contends that his service-connected thoracic 
spine disability is more disabling than the current 
noncompensable evaluation reflects.  In his August 1996 
substantive appeal, the veteran challenged the adequacy of 
the VA examination, stating that there was no mention or 
evaluation of his pain.  The veteran also reported that the 
T-3 fracture limits his activities due to severe pain.

Of record is a December 1995 VA general medical examination 
which the Board finds insufficient for evaluation purposes.  
Specifically, the examination report lacks findings related 
to functional loss due to pain, weakness, excess fatigability 
or incoordination and the extent to which these factors 
affect range of motion.  On examination, there was tenderness 
in the cervical spine area at about the level of C6-7.  The 
veteran reported that he was unable to stand or lie down in 
certain positions without provoking pain.  He also complained 
that pain occasionally radiated down his back.  Range of 
motion of the thoracic spine was not discussed and the 
examination report did not mention the effect of pain on 
function and movement of the thoracic spine.  In light of the 
Court's guidelines provided in DeLuca, the Board is compelled 
to find that reexamination of the veteran is necessary in the 
present case in order to allow for proper assessment of his 
thoracic spine disability under 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Board further notes that as regards painful 
motion of the thoracic spine, the provisions of 38 C.F.R. 
§ 4.59 (1998) must be considered. 

The RO, in determining entitlement to a compensable rating, 
should consider the appropriateness of assigning a "staged 
" rating for the veteran's healed T-3 compression fracture 
of the thoracic spine, as appropriate.  In Fenderson v. West, 
12 Vet.App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
held that in the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  

Pursuant to his request, the veteran was scheduled for a 
hearing before a traveling member of the Board in October 
1998.  He failed to report for this hearing.  A review of the 
claims file, however, reveals that the notice letter was sent 
to a prior address of the veteran and was returned to the RO 
by the postal service.  In order to accord the veteran due 
process, he should be scheduled for another hearing before a 
traveling member of the Board and the notice letter should be 
sent to his latest address of record, which, at this time, 
appears to be the address listed on his August 1996 VA Form 
9.

Under these circumstances, this case is REMANDED to the RO 
for the following:

1.  The RO should obtain any additional 
VA treatment or private treatment records 
pertaining to the veteran's service-
connected thoracic spine disability since 
service discharge.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made a part of the claims 
folder.  Copies of complete records 
should be associated with the claims 
folder.

2.  The veteran should thereafter be 
referred for VA orthopedic examination 
for the purpose of determining the 
current manifestations and severity of 
his service-connected thoracic spine 
disability.  All indicated tests and 
studies, to include X-rays, should be 
completed and all findings reported in 
detail.  The examiner should be 
instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings.  
Limitation of motion of the thoracic 
spine should be specifically reported in 
degrees.  The examiner should then 
describe in detail the extent of all 
functional impairment due to the service-
connected thoracic spine disability which 
results from pain, particularly pain on 
motion.  Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation, if feasible.  The examiner 
should also identify all residuals of the 
veteran's service-connected thoracic 
spine disability.  The claims folder must 
be provided to and reviewed by the 
examiner as part of the examination.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, Id. and 
Hicks, Id., and all other applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45 (1998), should be specifically 
discussed.  The RO should consider 
whether staged ratings are appropriate in 
this case, in accordance with the 
decision of the Court, discussed above.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable law and 
regulations.  They should be given the 
opportunity to respond to the 
supplemental statement of the case.

4.  The veteran and his representative 
should be appropriately scheduled for a 
hearing before a traveling member of the 
Board.  Notification of the hearing date 
should be sent to the veteran at his 
latest address of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or b y the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

